Citation Nr: 1126262	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-36 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to a higher initial rating for Paget's disease of the left knee with limitation of motion, evaluated as 10 percent disabling prior to July 22, 2009, and as 30 percent disabling therefrom. 

3.  Entitlement to an initial rating in excess of 30 percent for instability associated with Paget's disease of the left knee from March 24, 2005.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

5.  Entitlement to an effective date earlier than September 20, 1999, for the grant of service connection for Paget's disease of the left knee.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1958 to October 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in April 2007.

The Board notes that the claims file contains various spellings of the Veteran's name.  However, the spelling on the title page of this decision is consistent with that shown in legal documents found in the claims file.

The issues of entitlement to service connection for an acquired psychiatric disorder on the merits, increased initial ratings for the Veteran's left knee disability and entitlement to TDIU are considered in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed February 1970 rating decision, the RO denied a claim of service connection for schizoid personality.

2.  The additional evidence received since the February 1970 rating decision denying the Veteran's application for a claim of service connection for a psychiatric disability relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran initially applied for service connection for a left knee disability in August 1969.

4.  A rating decision dated February 1970 subsequently denied the claim.  There is no evidence of record that a notice of disagreement was received within one year of the issuance of notice of that determination.

5.  The Veteran submitted a VA Form 21-526, received in September 1992, wherein he claimed service connection for a left knee disability due to Paget's disease.

6.  A December 1992 letter decision denied the Veteran's claim for service connection.  There is no evidence of record that a notice of disagreement was received within one year of that date.

7.  The Veteran submitted a VA Form 21-4138, received at the RO on September 20, 1999, claiming service connection for Paget's disease of the knees.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision denying the claim of service connection for a psychiatric disorder became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.200, 20.201, 20.302 (2010).

2.  The additional evidence received since the February 1970 rating decision is new and material, and the claim for service connection for a psychiatric disorder is reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

3.  The criteria for establishing an effective date prior to September 20, 1999, for the grant of service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & 2010); 38 C.F.R. § 3.400 (q) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for reopening entitlement to service connection for a psychiatric disability.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2010) or 38 C.F.R. § 3.159 (2010).

The Veteran's earlier effective date claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



New and Material Evidence

A February 1970 rating decision denied a claim of service connection for a psychiatric disorder.  The Veteran did not appeal that determination.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's claim to reopen was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The regulatory definition of new and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

The Board notes that, in the instant case, the RO did not make a finding that new and material evidence has been received to reopen the claims for service connection discussed herein.  However, regardless of the RO's characterization of the claim, the Board is without jurisdiction to consider the substantive merits of the claim for service connection in the absence of a finding that new and material evidence has been presented.  The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran's request for entitlement to service connection for a psychiatric disorder was last denied in an unappealed February 1970 rating decision.  At that time, the RO determined that evidence had not been received to indicate that the Veteran had an acquired psychiatric disorder which was either related to or aggravated by active service.  Rather, it was deemed a constitutional or developmental abnormality.

The evidence of record at the time of the February 1970 decision included service treatment records and the Veteran's statements.

The pertinent evidence added to the record since the February 1970 rating decision consists of post-service treatment records, a physician's questionnaire concerning the Veteran's psychiatric disorder dated in December 2003 and the Veteran's submitted contentions.  

The December 2003 questionnaire includes a physician's statement noting that 
the Veteran first had panic symptoms while in the military and that he currently had a diagnosis of panic disorder NOS.  This evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for a psychiatric disability is reopened.


Earlier Effective Date Claim

Unless specifically provided otherwise by statute, the effective date of an award for compensation benefits based on (1) an original claim, (2) a claim reopened after final adjudication, or (3) a claim for increase, is the date VA received the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400; Lalonde v. West, 12 Vet. App. 377, 382 (1999) (effective date of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but rather, on the date the application was filed with VA).

A "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement[,] or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p). Any communication or action that (1) indicates "an intent to apply for one or more [VA] benefits" and (2) "identif[ies] the benefit sought" may be considered an informal claim.  38 C.F.R. § 3.155(a).  When determining the effective date of an award of compensation benefits, VA must review all the communications in the file, after the last final disallowance of the claim, that could be interpreted to be a formal or informal claim for benefits.  Lalonde v. West, 12 Vet. App. 377, 381 (1999); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). Upon receipt of an informal claim, if a formal claim has not been filed, VA is required to forward an application form to the claimant for execution.  If VA receives the application form within one year from the date it was sent to the claimant, VA will consider it filed as of the date it received the informal claim.  38 C.F.R. § 3.155.

In this case, the Veteran was initially denied service connection for a left knee disability in an unappealed February 1970 decision.  In September 1992, he requested that his claim for service connection be reopened.  The claim was again denied by an unappealed December 1992 letter decision.  In September 1999, the Veteran again requested the reopening of his claim.  Subsequently, in April 2005, the RO granted service connection for a left knee disability due to Paget's disease and established an effective date of September 20, 1999, the date the RO received the Veteran's most recent request to reopen his claim for service connection.

The Veteran argues that the effective date of the award for service connection for a left knee disability, currently September 20, 1999, should be from August 1969, when he filed his original claim.

The Board recognizes that the Veteran was treated for a left knee disability and Paget's prior to September 1999.  Under the law, however, and as noted above, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2010).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on September 20, 1999.  See also Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Moreover, no communication prior to September 20, 1999, but after the last final denial in December 1992 can be construed as an informal claim of entitlement to service connection for a left knee disability.

The Board additionally notes that the RO adjudicated the Veteran's claims for an earlier effective date as a motion to find clear and unmistakable error (CUE) in a previous rating decision.  The Board notes that any claim of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  In this case, the Board finds that neither the Veteran nor his representative brought a claim for CUE prior to certification to the Board of the relevant earlier effective date claim.  Thus, the Board finds that there is no current claim of CUE for the Board to determine.

While the Board is sympathetic to the Veteran's claim, there is simply no authority in law which would permit the Board to grant the Veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the Board finds that an effective date prior to September 20, 1999, for the award of service connection for the Veteran's left knee disability is not warranted.



ORDER

New and material evidence having been received, the application to reopen the previous determination regarding service connection for a psychiatric disability is granted.

Entitlement to an effective date earlier than September 20, 1999, for the award of service connection for Paget's disease of the left knee with limitation of motion is denied.

REMAND

Regarding the remaining claims on appeal, additional development is required.
With respect to the psychiatric claim, the Veteran was diagnosed with a schizoid personality disorder during active duty.  Indeed, this is indicated on his separation examination dated in October 1962.  Additionally, as previously discussed, there is an indication in the claims file that the Veteran has a current psychiatric disability.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine if he has chronic acquired psychiatric disability related to his active service.

Additionally, a March 2006 statement from a private doctor indicates that the Veteran is unable to work due to his Paget's disease.  Furthermore, the Board notes that the Veteran is receiving Social Security disability benefits for Paget's disease.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United State Court of Appeals for Veterans Claims (Court) held that "a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  

The Board notes that the Veteran's previous VA examinations considering his left knee disability did not contain any opinion on whether such disorder rendered the Veteran unemployable.

Thus, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU.  Additionally, a VA joints examination should determine the current severity of his left knee disability and if he is currently unemployable due to his service-connected conditions.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide appropriate notice concerning the Veteran's claim for TDIU.  

2.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file.  Once obtained, these records should be associated with he claims file.

3.  Schedule the Veteran for an examination to determine the current diagnosis and etiology of any psychiatric disorder present.  The examiner must review the entire claims file in conjunction with the examination.  All studies or tests deemed necessary should be conducted.

Following review of the claims file and examination of the Veteran, the examiner should identify all current diagnoses.  The examiner should also indicate whether any currently diagnosed psychiatric disorder is at least as likely as not related to service.  The term 'as likely as not' does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the examiner's conclusion as it is to find against it.  The examiner should also provide a complete rationale for all conclusions reached.

4.  Thereafter, the RO/AMC should arrange a VA examination to determine the current degree of severity of the Veteran's knee disabilities.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including X-rays and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible the examiner should assess the degree of severity of any pain.

The examiner should perform tests of joint motion against varying resistance.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also address whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should provide an opinion concerning the degree of severity (whether slight, moderate, or severe) of any lateral instability or subluxation of both knees.  The examiner should also determine if either knee locks and if so the frequency of the locking.

The examiner should also provide an opinion concerning the impact of the Veteran's knee disabilities on his ability to work, to include whether, without consideration of any nonservice-connected disorders, they render him unemployable.  The rationale for all opinions expressed should also be provided.

5.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


